DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abu Zaki et al. (USPN 10,102,845), hereinafter referenced Abu Zaki in view of Walters et al. (PBPUB 2014/0244712), hereinafter referenced as Walters.

Regarding claims 1, 7 and 12, Abu Zaki discloses a computer-implemented method, system and medium, hereinafter referenced as a method comprising: 
at least one processor (processor; column 7, line 57 – column 8, line 6); and 
at least one memory storing instructions that (memory; column 7, line 57 – column 8, line 6), when executed, cause the at least one processor to: 
receiving, by a voice action service system, an intent associated with a voice command trigger phrase, the voice command trigger phrase being included in a spoken utterance provided at a computing device of a user (play music; column 7, lines 1-39); 

identifying, by the voice action service system, based on the intent associated with the voice command trigger phrase, an application installed on the computing device of the user that, when executed by the computing device of the user, satisfies the intent associated with the voice command trigger phrase (provide output to appropriate application; column 9, lines 45-47 with column 13, lines 13-32); and 
in response to determining that the computing device of the user can execute the application to satisfy the intent of the user: 
causing, by the voice action service system, the computing device of the user to execute the application to satisfy the intent associated with the voice command trigger phrase (provide output to appropriate application; column 9, lines 45-47 with column 13, lines 13-32), but does not specifically teach determining, based on the contextual information associated with the computing device of the user, whether the computing device of the user can execute the application to satisfy the intent of the user.
Walters discloses a method comprising determining, based on the contextual information associated with the computing device of the user, whether the computing device of the user can execute the application to satisfy the intent of the user (satisfy user’s request; p. 0014, 0063), to determine devices that are better at handling specific tasks.
Therefore, it would have been obvious to one of ordinary of skill of the art to modify the method as described above, to enable devices to operate properly.
Regarding claims 2, 8 and 13, Abu Zaki discloses a method wherein the contextual information associated with the computing device of the user comprises 
Regarding claims 3, 9 and 14, it is interpreted and rejected as reasons as set forth above.  In addition, Walters discloses a method wherein the contextual information associated with the application comprises a version of the application installed on the computing device of the user (version of the application; p. 0075).  
Regarding claims 4, 10 and 15, it is interpreted and rejected as reasons as set forth above.  In addition, Walters discloses a method wherein the contextual information associated with the computing device of the user comprises an operating system utilized by the computing device of the user (operating system; p. 0075).  
Regarding claims 5, 11 and 16, Abu Zaki discloses a method wherein the intent associated with the voice command trigger phrase is determined locally at the computing device based on the computing device processing the spoken utterance (locally; column 7, lines 1-39).  
Regarding claims 6 and 17, Abu Zaki discloses a method wherein processing the spoken utterance to determine the intent comprises: 
processing the spoken utterance to generate a transcription corresponding to the spoken utterance (audio of the spoken command can be processed and transcribed; abstract; column 1, lines 20-30 with column 5, line 61 – column 6, line 23); 
determining at least a portion of the transcription matches the voice command trigger phrase (list to determine intent; column 3, line 51 – column 4, line 8 and column 5, line 61 – column 6, line 23); 

transmitting the intent to the voice action service system (intent; column 7, lines 1-39).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657